Nichols, Chief Justice.
Wall filed an action against appellees to recover attorney fees alleged to be due on a contract. The trial court directed a verdict for appellees, and this judgment *30was affirmed by this court in Wall v. Benningfield, 237 Ga. 173 (227 SE2d 13) (1976).
Submitted November 2, 1976 —
Decided November 2, 1976
Rehearing denied December 1, 1976.
Thomas Hylmon Wall, III, pro se.
Arthur H. Clarke, Jr., Nixon & Nixon, for appellees.
After the opinion of this court was entered, Wall filed a motion to add a party in the trial court. The trial court denied the motion and Wall appeals. In Gay v. Crockett, 219 Ga. 248, 250 (132 SE2d 673) (1963), this court held: "When the remittitur from this court on the case’s former appearance here reached the trial court, the only action under our decision and judgment that the court below could take was to make the judgment of this court the judgment of the trial court and to enter an order sustaining the plea in abatement.” See also Summer-Minter & Assoc. v. Giordano, 231 Ga. 601, 607 (203 SE2d 173) (1974), where plaintiff sought to amend after this court ordered summary judgment to be entered for defendant.
The trial court did not err in denying the motion of appellant.

Judgment affirmed.


All the Justices concur.